OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum *628opinion of that court (94 AD2d 863). Whatever may have been the pre-enactment deliberations as evidenced in the draft bill, the 1977 amendment as finally adopted does not contain sufficient manifestation of a legislative intent to warrant repudiation of the traditional and long-standing practice that the copy of the trial transcript which is required to be filed with the trial court shall be paid for out of public funds. If, indeed, this was the unarticulated intention, amendment of the statute can make that clear.